                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOUSIF HASSAN HALLOUM, et al.,                     Case No. 18-cv-04276-EMC
                                   8                    Plaintiffs,                         ORDER GRANTING WELLS FARGO
                                                                                            HOME MORTGAGE’S MOTION TO
                                   9               v.                                       DISMISS; DENYING PLAINTIFFS’
                                                                                            MOTION TO VACATE; GRANTING
                                  10     WELLS FARGO HOME MORTGAGE, et                      CALIBER HOME LOANS’S JOINDER
                                         al.,                                               REQUEST; AND DENYING
                                  11                                                        PLAINTIFFS’ MOTION TO STRIKE
                                                        Defendants.
                                  12                                                        Docket Nos. 54, 61, 70
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Pro se Plaintiffs Yousif Halloum and Iman Halloum bring this suit against Defendants
                                  16   Wells Fargo Home Mortgage (“Wells Fargo”), Fannie Mae, Caliber Home Loans (“Caliber”), and
                                  17   Terra West Management Services (“Terra West”). Plaintiffs assert ten causes of action: (1)
                                  18   violation of the California Homeowner Bill of Rights, (2) breach of contract, (3) fraudulent
                                  19   inducement, (4) fraud, (5) embezzlement, (6) false pretenses, (7) negligent misrepresentation, (8)
                                  20   duress, (9) negligent infliction of emotional distress, and (10) fraudulent and deceptive business
                                  21   practice.
                                  22          Pending before the Court is a renewed motion to dismiss filed by Wells Fargo. Docket No.
                                  23   54 (“Mot.”). This Court previously stayed this action under the first-to-file rule because Plaintiffs’
                                  24   complaint here is near-identical to one they have already filed in a pending adversarial action in
                                  25   the Bankruptcy Court for the District of Nevada. Docket No. 48.
                                  26                    I.       FACTUAL AND PROCEDURAL BACKGROUND
                                  27   A.     Plaintiffs’ Allegations
                                  28          This case arises from two loans that Plaintiffs obtained from Wells Fargo: one secured by
                                   1   a Deed of Trust on a property located in Lodi, California (the “California Loan”), and the other

                                   2   secured by a Deed of Trust on a property located in Henderson, Nevada (the “Nevada Loan”). See

                                   3   Docket No. 1 (“Compl.”) ¶¶ 4–6. Plaintiffs allege that Fannie Mae is the investor in the Deed of

                                   4   Trust on the Nevada property, and that Caliber took over servicing of the Nevada Loan from Wells

                                   5   Fargo in November 2015. Id. ¶¶ 6–7.

                                   6   B.     California Bankruptcy Proceedings

                                   7          Plaintiffs filed for Chapter 11 bankruptcy in the Eastern District of California in January

                                   8   2012. Id. ¶ 14. The California Bankruptcy Court ordered that “the value of [Plaintiffs’ California]

                                   9   property is fixed in the amount of $249,000 for the purpose of plan confirmation.” Docket No. 55

                                  10   (“RJN”), Exh. 5. The parties entered into a stipulation that gave Wells Fargo secured and

                                  11   unsecured claims totaling the amount Plaintiffs owed to Wells Fargo, and provided that “[i]n the

                                  12   event the Debtor’s case is dismissed or converted to any other chapter under Title 11 of the United
Northern District of California
 United States District Court




                                  13   States Bankruptcy Code, Wells Fargo shall retain its lien in the full amount due under the Note.”

                                  14   RJN, Exh. 6.

                                  15          No plan was ever confirmed under Chapter 11, and the case was converted to one under

                                  16   Chapter 7 in February 2014. Compl. ¶ 16. Plaintiffs and Wells Fargo entered into a loan

                                  17   modification agreement in February 2016. Id. ¶ 20. Plaintiffs allege that Wells Fargo unlawfully

                                  18   assessed interest and fees on the loan during the bankruptcy proceedings. See id. ¶¶ 23–25. They

                                  19   further allege that they made several payments during the loan modification trial period that

                                  20   should have been applied by Wells Fargo to the principal balance of their loans but were not. See

                                  21   id. In September 2017, the California Bankruptcy Court vacated the automatic stay with respect to

                                  22   the California property, thereby allowing creditors to pursue their rights against the property. See

                                  23   RJN, Exh. 7. In April 2018, Plaintiffs’ California property reverted back to Wells Fargo in a

                                  24   foreclosure sale. See RJN, Exh. 11.

                                  25   C.     Nevada Bankruptcy Proceedings

                                  26          Plaintiffs also filed for Chapter 11 bankruptcy in the District of Nevada in December 2016.

                                  27   See RJN, Exh. 10 ¶ 3. The value of their Nevada property was appraised at $193,000. Compl. ¶

                                  28   27. In February 2018, the Nevada Bankruptcy Court vacated the automatic stay with respect to the
                                                                                         2
                                   1   Nevada property. See RJN, Exh. 8. Plaintiffs then initiated an adversary action against the

                                   2   Defendants in this case on March 2, 2018. See RJN, Exh. 9. Plaintiffs’ First Amended Complaint

                                   3   asserted ten causes of action: violation of the California Homeowner Bill of Rights, breach of

                                   4   contract, fraudulent inducement, fraud, embezzlement, false pretenses, negligent

                                   5   misrepresentation, duress, negligent infliction of emotional distress, and fraudulent and deceptive

                                   6   business practice. See RJN, Exh. 10 ¶¶ 54–227. Defendants moved to dismiss, and on July 2,

                                   7   2018 the Nevada Bankruptcy Court granted Defendants’ motion. See RJN, Exh. 12 (“Nevada

                                   8   Dismissal Order”).

                                   9          The Nevada Bankruptcy Court dismissed the adversary action with prejudice the duress

                                  10   claim because duress is an affirmative defense and not a cause of action, and the embezzlement

                                  11   and false pretenses counts because they are criminal offenses. Id. at 33:6–14. As to the remaining

                                  12   claims, the court ruled that the allegations failed to meet the pleading standard of Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 8(a)(2) because they “improperly lump[ed] all four defendants into each

                                  14   allegation,” as well as the pleading standard of Rule 9(b) for a lack of particularity. Id. at 33:15–

                                  15   35:4. The court also rejected Plaintiffs’ argument that the California Bankruptcy Court’s

                                  16   valuation order precluded Defendants from charging interest, fees, and expenses during the time

                                  17   Plaintiffs were in bankruptcy, because the valuation was “tied to a plan of reorganization and does

                                  18   not alter the secured lender’s pre-petition rights and remedies under the applicable loan documents

                                  19   if the debtor fails to confirm a plan.” Id. at 35:16–25. Accordingly, the Nevada Bankruptcy Court

                                  20   held that, “to the extent that plaintiffs’ causes of action are based on the valuations of the

                                  21   California bankruptcy case, they are dismissed with prejudice.” Id. at 36:2–4. The court granted

                                  22   Plaintiffs permission to amend their complaint on three conditions: (1) that any realleged causes

                                  23   of action may not rely on the California bankruptcy valuations; (2) that Plaintiffs specifically

                                  24   identify the defendant to whom each allegation is directed; and (3) that Plaintiffs allege the “who,

                                  25   what, when, where, and why of each fraud claim” as required by Rule 9(b). Id. at 36:10–21.

                                  26          Plaintiffs did not amend their complaint. Instead, they filed a motion to dismiss without

                                  27   prejudice the Nevada bankruptcy case on July 13, 2018, three days before filing this case. See

                                  28   RJN, Exh. 9 at 12. Notwithstanding its motion to dismiss, Plaintiffs continued to make filings in
                                                                                          3
                                   1   the Nevada bankruptcy case. On July 23, 2018, they moved for reconsideration of the Nevada

                                   2   Bankruptcy Court’s dismissal order. See id. at 13. They then took further action by appealing the

                                   3   dismissal order on August 7, 2018. See id. at 14. The motion for reconsideration was denied on

                                   4   September 19, 2018, and the appeal was dismissed on October 9, 2018. See Halloum v. Wells

                                   5   Fargo Home Mortgage, No. 18-1015 (Bankr. D. Nev.), Docket Nos. 101, 106.

                                   6                               II.      THE INSTANT PROCEEDINGS

                                   7          Plaintiffs filed their complaint in this Court on July 16, 2018. Wells Fargo first moved to

                                   8   dismiss the complaint on September 7, 2018. See Docket No. 9. Plaintiffs filed both a motion to

                                   9   strike and an opposition to Wells Fargo’s motion to dismiss. See Docket Nos. 19, 30. Both

                                  10   Fannie Mae and Caliber filed notices of joinder in Wells Fargo’s motion to dismiss. See Docket

                                  11   Nos. 14 (Fannie Mae), 16 (Caliber). This Court stayed this action “pending the Bankruptcy

                                  12   Court’s resolution of Plaintiffs’ motion to transfer and/or the merits of their claims.” Docket No.
Northern District of California
 United States District Court




                                  13   48. Following the Nevada Bankruptcy Court’s second dismissal order with prejudice, Wells Fargo

                                  14   renewed its motion to dismiss. See Mot. Caliber filed notices of joinder. See Docket Nos. 68, 69.

                                  15                                         III.      DISCUSSION

                                  16   A.     Wells Fargo’s Request for Judicial Notice

                                  17          Wells Fargo requests the Court to take judicial notice of fourteen documents it submitted

                                  18   in support of its motion to dismiss. See Docket No. 55 (“RJN”). The documents fall into two

                                  19   broad categories.

                                  20          First, Exhibits 1–3 and 11 are deeds of trust and associated documents filed with the San

                                  21   Joaquin County and Clark County recorder’s offices. See RJN at 2–3. The Court GRANTS

                                  22   Wells Fargo’s request as to these documents. Under Federal Rule of Evidence 201(b), a “court

                                  23   may judicially notice a fact that is not subject to reasonable dispute because it . . . can be

                                  24   accurately and readily determined from sources whose accuracy cannot reasonably be questioned,”

                                  25   including “matters of public record.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.

                                  26   2001). As a result, “[c]ourts routinely take judicial notice of documents officially recorded in

                                  27   county public records, including deeds of trust.” Dimas v. JPMorgan Chase Bank, N.A., No. 17-

                                  28   CV-05205-LHK, 2018 WL 809508, at *5 (N.D. Cal. Feb. 9, 2018); see Petrovich v. Ocwen Loan
                                                                                          4
                                   1   Servicing, LLC, No. 15-cv-33-EMC, 2016 WL 555959, at *3 (N.D. Cal. Feb. 12, 2016) (collecting

                                   2   cases where courts have judicially noticed deeds of trust and documents related to default and

                                   3   foreclosure as matters of public record). Plaintiffs do not dispute the accuracy and authenticity of

                                   4   those records.

                                   5           Second, Exhibits 4–10 and 12–14 are court filings and orders in cases involving the same

                                   6   parties, loans, and properties as this case. See RJN at 2–3. These documents provide some of the

                                   7   factual and procedural background to the case, and are necessary for the Court to consult to

                                   8   determine whether res judicata doctrine applies. The Court GRANTS Wells Fargo’s request as to

                                   9   these documents because “[p]ursuant to Federal Rule of Evidence 201, the Court may take judicial

                                  10   notice of papers filed in other courts,” especially where they “are relevant to the present matter.”

                                  11   Hott v. City of San Jose, 92 F. Supp. 2d 996, 998 (N.D. Cal. 2000) (citing Burbank-Glendale-

                                  12   Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)); see Reyn’s
Northern District of California
 United States District Court




                                  13   Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice

                                  14   of court filings in prior case “[t]o determine what issues were actually litigated” for res judicata

                                  15   purposes); Vester v. Werner Enterprises, Inc., No. EDCV 17-96-GW(DTBX), 2017 WL 1493673,

                                  16   at *4 (C.D. Cal. Apr. 24, 2017) (taking judicial notice of pleadings in related cases in order to

                                  17   apply first-to-file rule).

                                  18   B.      Wells Fargo’s Motion to Dismiss

                                  19           Wells Fargo argues that Plaintiffs’ claims are barred by res judicata because they were

                                  20   already dismissed in the Nevada Adversary Action. See Mot. at 11–14. Under the doctrine

                                  21   of res judicata, or “claim preclusion,” a final judgment on the merits forecloses successive

                                  22   litigation of the same claim, whether or not relitigation of the claim raises the same issues as the

                                  23   earlier suit. Taylor v. Sturgell, 553 U.S. 880, 892 (2008). The preclusive effect of a federal-court

                                  24   judgment is determined by federal common law. Id. at 891. Res judicata bars litigation of a

                                  25   successive claim when the following are present: (1) an identity of claims; (2) a final judgment on

                                  26   the merits; and (3) identity or privity between parties. Ruiz v. Snohomish Co. Pub. Util. Dist.

                                  27   No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (quotation and citation omitted). Applied here, those

                                  28   three factors show that all the claims are dismissed with prejudice in the Nevada Adversary Action
                                                                                          5
                                   1   and are precluded in this case.

                                   2          There is little question the first and third factors are met. As set forth above, the exact

                                   3   same Plaintiffs and Defendants are involved in this case as in the Nevada Adversary Action.

                                   4   Moreover, Plaintiffs assert the same ten causes of action here based on identical factual allegations

                                   5   as in the Nevada Adversary Action. See Ghalehtak v. Fay Servicing, LLC, 304 F. Supp. 3d 877,

                                   6   885 (N.D. Cal. 2018) (concluding that identity of claims existed because the “factual allegations

                                   7   underlying” plaintiffs’ claims “appear to be identical” and therefore both claims “arise out of the

                                   8   ‘same transactional nucleus of facts’”) (quoting ProShipLine Inc. v. Aspen Infrastructures Ltd.,

                                   9   609 F.3d 960, 968 (9th Cir. 2010)).

                                  10          As to the second factor, “[a] dismissal with prejudice is a final judgment on the merits

                                  11   unless otherwise specified.” Flient v. San Francisco Police Dep’t, No. C 06-2366 SBA, 2007 WL

                                  12   1875888, at *1 (N.D. Cal. June 28, 2007) (citing Stewart v. U.S. Bancorp., 297 F.3d 953, 956 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2002)). In contrast, the Ninth Circuit has “repeatedly held that ‘a dismissal without prejudice

                                  14   is not a decision on the merits’ for the purposes of res judicata.” Oscar v. Alaska Dep’t of Educ. &

                                  15   Early Dev., 541 F.3d 978, 981 (9th Cir. 2008) (quoting Weinberg v. Whatcom County, 241 F.3d

                                  16   746, 750 (9th Cir. 2001)). In the Nevada Adversary Action, the court dismissed with prejudice

                                  17   Plaintiffs’ duress, embezzlement, and false pretenses claims, as well as any “causes of action . . .

                                  18   based on the valuations of the California bankruptcy case.” RJN, Exh. 12 at 33, 35–36. In this

                                  19   case, Plaintiffs’ fifth, sixth, and eighth causes of action reassert claims for embezzlement, false

                                  20   pretenses, and duress identical to those previously dismissed with prejudice by the Nevada

                                  21   Bankruptcy Court. See Compl. ¶¶ 135–66, 182–96. Further, Plaintiffs’ first cause of action for

                                  22   violation of the California Homeowner Bill of Rights is predicated on the argument that the

                                  23   Valuation Order prohibited Wells Fargo from charging Plaintiffs interest, fees, and expenses on

                                  24   the property during the time they were in bankruptcy, a matter adjudicated by the Bankruptcy

                                  25   Court. See id. ¶ 53. Thus, those four claims are precluded.

                                  26          However, the remaining six claims were initially dismissed without prejudice for failure to

                                  27   meet the pleading standards of Rules 8(a)(2) and 9(b), and so did not become a final judgment on

                                  28   the merits with the first dismissal order.
                                                                                          6
                                   1          On August 2, 2018, the Nevada Bankruptcy Court dismissed with prejudice the action in

                                   2   its entirety for failure to prosecute after Plaintiffs failed to file an amended complaint. RJN, Exh.

                                   3   14. With this, Wells Fargo argues that this case is barred by the doctrine of res judicata. See Mot.

                                   4   at 11–14. Plaintiffs respond that the Nevada Bankruptcy Court had no jurisdiction to enter its

                                   5   second (and final) dismissal order because it lacked jurisdiction once Plaintiffs filed their

                                   6   voluntary notice of dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(i). Docket No.

                                   7   60 (“Opp.”) at 16.

                                   8          Under Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss an action

                                   9   when the defendant has not yet served an answer or a summary judgment motion, which then

                                  10   “leaves no role for the court to play.” Am. Soccer Co. v. Score First Enterprises, a Div. of Kevlar

                                  11   Indus., 187 F.3d 1108, 1110 (9th Cir. 1999). Here, there is no dispute that, at the time of

                                  12   Plaintiffs’ notice of voluntary dismissal, Defendants had not filed an answer or a motion for
Northern District of California
 United States District Court




                                  13   summary judgment with the Nevada Bankruptcy Court.

                                  14          Wells Fargo takes the position that in addition to the limitations identified in Rule 41 (e.g.,

                                  15   before an answer or summary judgment is filed), a plaintiff cannot voluntarily dismiss once the

                                  16   litigation has reached an “advanced stage.” Docket No. 63 (“Reply”) at 4–5. For this proposition,

                                  17   Defendant cites to Hamilton v. Shearson-Lehman Am. Exp., Inc., 813 F.2d 1532, 1534 (9th Cir.

                                  18   1987). But in Hamilton, the Ninth Circuit indicated that “a motion to dismiss was not the

                                  19   equivalent of a motion for summary judgment . . . .” Id. (citing Miller v. Reddin, 422 F.3d 1264,

                                  20   1266 (9th Cir. 1970)). Moreover, the Ninth Circuit in Hamilton rejected the “advanced stage”

                                  21   exception, as it derives from a 1953 Second Circuit decision,1 which “has not been well received

                                  22   in subsequent cases.” Id. As indicated above, Plaintiffs noticed a voluntary dismissal after the

                                  23   Nevada Bankruptcy Court ruled on Defendant’s motion to dismiss—and, at that time, Defendant

                                  24   had not filed an answer or a motion for summary judgment. Thus, a court order from the Nevada

                                  25   Bankruptcy Court was not required for dismissal without prejudice under Rule

                                  26
                                       1
                                  27    The advanced-stage exception stems from Harvey Aluminum, Inc. v. American. Cyanamid Co.,
                                       203 F.2d 105, 108 (2d Cir. 1953), which involved an ex parte temporary restraining order and a
                                  28   motion for a preliminary injunction that resulted in an evidentiary hearing held over multiple days
                                       and resulting in a 420-page record. Such equitable considerations are not present in this case.
                                                                                         7
                                   1   41(a)(1)(A)(i). Indeed, “once a notice of voluntary dismissal is filed, the district court in which

                                   2   the action is pending loses jurisdiction and cannot exercise discretion with respect to the terms and

                                   3   conditions of the dismissal.” Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1076

                                   4   (9th Cir. 1999).

                                   5             The problem here is that Plaintiffs elected to continue litigating the case in the Nevada

                                   6   Bankruptcy Court, notwithstanding their notice of voluntary dismissal. Specifically, ten days after

                                   7   they filed their notice of voluntary dismissal on July 13, 2018, Plaintiffs filed a motion for

                                   8   reconsideration, challenging the Nevada Bankruptcy Court’s order dismissing their case in part

                                   9   with prejudice and in part with leave to amend. See Halloum v. Wells Fargo Home Mortgage, No.

                                  10   18-1015 (Bankr. D. Nev.), Docket Nos. 64, 73. Plaintiffs also filed a notice of appeal from that

                                  11   order, which was referred to a Bankruptcy Appellate Panel. Id. at Docket Nos. 79, 82. In their

                                  12   notice of appeal, Plaintiffs requested this Court (N.D. Cal.) to review the Nevada Bankruptcy
Northern District of California
 United States District Court




                                  13   Court’s dismissal order. Id. at Docket No. 79. However, the Nevada Bankruptcy Court referred it

                                  14   to the proper appellate panel. Id. at Docket No. 82. Plaintiffs then moved to withdraw their

                                  15   appeal because they wanted their appeal heard in the Northern District of California. Id. at Docket

                                  16   No. 87. That request was procedurally improper—the only avenues to challenge the Nevada

                                  17   Bankruptcy Court’s order is by an appeal to the United States District Court for Nevada or the

                                  18   Ninth Circuit Appellate Panel. 28 U.S.C. § 158 (“The district courts of the United States shall

                                  19   have jurisdiction to hear appeals . . . from final judgments, orders, and degrees . . . of bankruptcy

                                  20   judges entered in cases and proceedings . . . . An appeal under this subsection shall be taken only

                                  21   to the district court for the judicial district in which the bankruptcy judge is serving.”) (emphasis

                                  22   added).

                                  23             Plaintiffs’ post-dismissal activities described above are squarely inconsistent with their

                                  24   intent to dismiss the case without prejudice, as was their appeal of the dismissal order. Plaintiffs’

                                  25   action effectively revoked their voluntary motion to dismiss, and thus the Nevada Bankruptcy

                                  26   Court had jurisdiction to act.

                                  27             Accordingly, the Nevada Bankruptcy Court had jurisdiction to issue its order dismissing

                                  28   the adversary complaint with prejudice, and that order constituted a final judgment on the merits.
                                                                                           8
                                   1   Res judicata therefore applies. This Court GRANTS Wells Fargo’s motion to dismiss with

                                   2   prejudice under the doctrine of res judicata.

                                   3          Plaintiffs filed with this Court a motion to vacate the Nevada Bankruptcy Court’s judgment

                                   4   for lack of jurisdiction. See Docket No. 61. As indicated above, this Court lacks authority to rule

                                   5   on such orders. See 28 U.S.C. § 158. Plaintiffs’ motion is therefore DENIED. Defendant

                                   6   Caliber’s notice of joinder is GRANTED. Plaintiffs’ motion to strike the notice of joinder is

                                   7   DENIED.

                                   8          This order disposes of Docket Nos. 54, 61, and 70. The Clerk is instructed to enter

                                   9   Judgment and close the case.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 20, 2020

                                  14

                                  15                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
